REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an industrial or geodetic surveying device for determining a position of a target carrier.

Prior art for was found for the claims as follows:
Re. Claim 1,
Otani et al., (US 2010/0245587 A1) disclose the following limitations: 
An industrial or geodetic surveying device (Otani: Abstract.) comprising:
a base (Otani: Fig. 1; [0043]; Base 3.);
a tracking unit (5), which is rotatable about two axes relative to the base (3) and defines an aiming axis (Otani: Figs. 1, 2; [0043]-[0045], [0053]; Optical unit 5 includes tracking elements and is rotatable about a vertical and horizontal axis relative to the base 3 and defines an aiming axis using tracking elements 8 and 9.), the tracking unit (5) being configured to:
receive over a tracking channel a tracking signal which is indicative of a change in angular location of a cooperative target (31) of a target carrier (30) with respect to the industrial or geodetic surveying device (Otani: Figs. 1-3; [0067]-[0069]; Optical unit 5 receives over a tracking channel 8 a tracking signal, which is a signal comprising cameras 11-13 and a laser, which is indicative of a change in angular location [i.e., target moving] of a cooperative target 31 of a target carrier 30 with respect to the surveying device 1.), 
to determine the change in angular location of the cooperative target (31) based on the tracking signal (Otani: Figs. 1-3; [0067]-[0069]; To determine the change in angular location of the cooperative target 31 based on the tracking signal.), and  
to generate control data for adjusting an alignment of the aiming axis based on the determined change in angular location (Otani: Figs. 1-3; [0006], [0053]-[0054], [0067]-[0069]; As the angular location changes by movement of target 31, the aiming axis 8 and 9 adjusts by rotation to align with the target 31.),
angle measuring sensors (16, 18) configured to generate angle data indicative of an orientation of the tracking unit (5) with respect to the base (Otani: Figs. 1-3; [0027], [0053]; Angle measuring sensors 16, 18 configured to generate angle data indicative of an orientation of the tracking unit 5 with respect to the base 3.); and
a camera (11-13) configured to generate image data, wherein the industrial or geodetic surveying device (1) is configured for operation in a locked state (i.e., surveying device 1 continues to track target), wherein the tracking channel is undisturbed, namely such that the tracking signal is receivable without unscheduled interruption, and the target carrier (30) is continuously tracked based on the control data (Otani: Figs. 1-3; [0049]; [0067]-[0074]; A camera 11-13 continues to capture image data, wherein the surveying device 1 continues to adjust its orientation to track target carrier 30 without interruption of the tracking signal by creating a template image 36 as backup or utilizing cameras 12 and 13 to continuously track the target 30.),
wherein the industrial or geodetic surveying device (1) is configured to: 
generate a series of images by the camera (11-13) in the locked state (i.e., continuous tracking) (31) and an image of the target carrier (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 captures the series of images by continuously tracking the target carrier 30. The series of images include an image of the cooperative target 31 and an image of the target carrier 30.), 
(36) to the images (33) of the series of images by making use of a known position of the image of the cooperative target (31) provided by the locked state (Otani: Para. [0071] discloses a position of the template image 36 and a position of the cooperative target 31 are known), wherein the common imaging area (36) provides an estimated position of the image of the target carrier (30) relative to the known position of the image of the cooperative target (Otani: Fig. 3 & Paras. [0071], [0074], [0117], [0118] disclose an extracted image, known as the template image 36 is extracted from moving images 33, which represents the cooperative target 31 and the target carrier 30. The template image 36 is continuously updated to provide an estimated position of the image of the target carrier 30 relative to a position of the image of the cooperative target 31 in the images of the series of images 33.), and 
analyzing the common imaging area (36) of the series of images and, based thereof, (i.e., size of the bulldozer) with respect to different relative point of views (i.e., change in distance creates different points of views) of the surveying device onto the target carrier (Otani: Fig. 3 & Paras. [0117], [0118] disclose in case where the distance value to the object carrier 30 is changed, it is judged that updating of the template image 36 is necessary. For example, the size of the template image 36 is changed to match the change of the size of the moving bulldozer image based on a change in distance. Thus, a detector is used to detect if the template image requires updating.), and 


a position of the target carrier (30) within an image of the (32) of the target carrier within the (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.), and 
the aiming axis is adjusted based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
	Metzler et al., (US 2014/0105457 A1) disclose provide the series of images (i.e., training images) to a training algorithm (i.e., classifier) based on computer vision and/or machine learning (Metzler: Para. [0044], discloses a set of training images are provided to a classifier.); 
train a detector for the target carrier (20), wherein the training algorithm is configured to provide as the detector (i.e., classifier) a detection model (i.e., a classifier’s output is considered a detection model) for detecting the target carrier (Metzler: Fig. 7 & Paras. [0044], [0101]-[0102] disclose the classifier for detecting the target carrier 20.);
learning on the fly (Metzler: Paras. [0044]-[0045] disclose the classifier learning based on the set of training images that are provided to the classifier.);
perform a backup tracking mode, wherein image data is generated (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose the trained classifier for the target carrier 20 is based on a first set of training images representing target points and a second set of images, which are the background of the target points [i.e., backup tracking mode], which are assigned to a residue class or non-target-point class.).
	Iwanaga et al., (US 2019/0197313 A1) disclose a position of the target carrier (i.e., moving object) within an image of the image data (Iwanaga: Para. [0047] discloses the moving object included in the background image may be detected as an environmental change.).
	Bell (US 2005/0089194 A1) discloses the image data using the trained detection model (i.e., classifier output) to detect and locate the target carrier (Bell: Paras. [0026]-[0029], [0032] disclose finding an image of a moving object or foreground object by analyzing a historical data structure within a background model. For example, performing a subtraction of a camera input image from a background model image to find the image of the moving object.).

















Re. Claim 10,
Otani et al., (US 2010/0245587 A1) disclose the following limitations: 
A computer program product comprising a non-transitory machine-readable medium having computer-executable instructions stored thereon that when executed by a computer cause performance of a method comprising: 
generating a series of images by a camera in a locked state of an industrial or geodetic surveying device (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 capture first image data to continuously track the target 30.) (31) and an image of a target carrier (30), 

assigning a common imaging area (36) to the images (33) of the series of images by making use of a known position of the image of the cooperative target (31) provided by the locked state (Otani: Para. [0071] discloses a position of the template image 36 and a position of the cooperative target 31 are known), wherein the common imaging area (36) provides an estimated position of the image of the target carrier (30) relative to the known position of the image of the cooperative target (Otani: Fig. 3 & Paras. [0071], [0074], [0117], [0118] disclose an extracted image, known as the template image 36 is extracted from moving images 33, which represents the cooperative target 31 and the target carrier 30. The template image 36 is continuously updated to provide an estimated position of the image of the target carrier 30 relative to a position of the image of the cooperative target 31 in the images of the series of images 33.), and 
analyzing the common imaging area of the series of images and, based thereof, (i.e., size of the bulldozer) with respect to different relative point of views (i.e., change in distance creates different points of views) of the surveying device onto the target carrier (Otani: Fig. 3 & Paras. [0117], [0118] disclose in case where the distance value to the object carrier 30 is changed, it is judged that updating of the template image 36 is necessary. For example, the size of the template image 36 is changed to match the change of the size of the moving bulldozer image based on a change in distance. Thus, a detector is used to detect if the template image requires updating.), 

determining a position of the target carrier within an image of the (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.), and 
adjusting an aiming axis based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
Metzler et al., (US 2014/0105457 A1) disclose providing the series of images (i.e., training images) to a training algorithm (i.e., classifier) based on computer vision and/or machine learning (Metzler: Para. [0044], discloses a set of training images are provided to a classifier.); 
training a detector for the target carrier (20), wherein the training algorithm is configured to provide as the detector (i.e., classifier) a detection model (i.e., a classifier’s output is considered a detection model) for detecting the target carrier (Metzler: Fig. 7 & Paras. [0044], [0101]-[0102] disclose the classifier for detecting the target carrier 20.);
learning (Metzler: Paras. [0044]-[0045] disclose the classifier learning based on the set of training images that are provided to the classifier.);
generating image data (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose the trained classifier for the target carrier 20 is based on a first set of training images representing target points and a second set of images, which are the background of the target points [i.e., backup tracking mode], which are assigned to a residue class or non-target-point class.).
	Iwanaga et al., (US 2019/0197313 A1) disclose a position of the target carrier (i.e., moving object) within an image of the image data (Iwanaga: Para. [0047] discloses the moving object included in the background image may be detected as an environmental change.).
Bell (US 2005/0089194 A1) discloses the image data using the trained detection model (i.e., classifier output) to detect and locate the target carrier (Bell: Paras. [0026]-[0029], [0032] disclose finding an image of a moving object or foreground object by analyzing a historical data structure within a background model. For example, performing a subtraction of a camera input image from a background model image to find the image of the moving object.).

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.
	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… analyzing the common imaging area of the series of images … perform a backup tracking mode, wherein image data is generated, a position of the target carrier within an image of the image data is determined by finding the image of the target carrier within the image data using the trained detection model to detect and locate the target carrier …”. [Claim 15] “… analyzing the common imaging area of the series of images … generating image data, determining a position of the target carrier within an image of the image data by finding the image of the target carrier within the image data using the trained detection model to detect and locate the target carrier …”. This feature is not found or suggested in the prior art.

Claims 1-11, 13-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-13-2021